

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) OR ANY STATE SECURITIES LAWS AND NEITHER THIS DEBENTURE NOR ANY
INTEREST THEREIN NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS CONVERTIBLE MAY
BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY, IS AVAILABLE.


CALIFORNIA NEWS TECH


18.0% Unsecured Convertible Debenture


$100,000          ___________, 2006


This Unsecured Convertible Debenture (the “Debenture”) is issued by California
News Tech, a Nevada Corporation (the “Company”) this ___ day of __________, 2006
(the “Issuance Date”) to DNB Capital Management, Inc. (the “Holder”) pursuant to
exemptions from registration under the Securities Act of 1933, as amended.


ARTICLE I.
PRINCIPAL AND INTEREST


Section 1.1. For value received, the Company promises to pay to Holder, or its
registered assigns, the principal sum of ONE HUNDRED THOUSAND DOLLARS
($100,000.00), on or before two (2) years from the Issuance Date (the “Maturity
Date”), and to pay interest to the Holder on the principal amount of this
Debenture (the “Principal Amount”) outstanding from time to time quarterly in
arrears at the rate of 18.0% per annum accruing from the Issuance Date. Accrual
of interest shall commence on the first business day to occur after the Issuance
Date and continue until payment in full of the principal sum has been made or
duly provided for. Quarterly interest payments shall be due and payable on March
31, June 30, September 30 and December 31 of each year, commencing with March
31, 2007. If any interest payment date or the Maturity Date is not a business
day in the State of Nevada, then such payment shall be made on the next
succeeding business day. The interest on this Debenture is payable at the option
of the Holder, upon notice to the Company not later than the tenth business day
prior to each interest payment date, in cash or in shares of Common Stock of the
Company, $.003 par value per share (“Common Stock”) valued at the Conversion
Price (as defined herein) on the interest payment date, and in the absence of
notice is payable in cash. All payments of principal and interest shall be made
to the Holder at the address set forth above or such other address as the Holder
shall notify the Company in writing ten (10) days prior to the due date of any
payment or upon any prepayment of this Debenture as provided herein.



--------------------------------------------------------------------------------


Section 1.2. All payments of principal and interest shall be made to the Holder
at the address set forth above or such other address as the Holder shall notify
the Company in writing ten (10) days prior to the due date of any payment or
upon any prepayment of this Debenture as provided herein.


Section 1.3. Unsecured Nature of Debenture. This Debenture is unsecured.


ARTICLE II.
CONVERSION RIGHTS; CONVERSION PRICE


Section 2.1. Voluntary Conversion by Holder. The Holder shall have the right,
commencing March 31, 2007, prior to the date on which this Debenture is paid in
full, to convert at any time, or from time to time, any part of the outstanding
interest or Principal Amount of this Debenture into fully paid and
non-assessable shares of Common Stock at the Conversion Price determined as
provided herein. Promptly after the surrender of this Debenture, accompanied by
a Notice of Conversion of Convertible Debenture in the form attached hereto as
Exhibit 1, properly completed and duly executed by the Holder (a “Conversion
Notice”), the Company shall issue and deliver to or upon the order of the Holder
that number of shares of Common Stock for the that portion of this Debenture to
be converted as shall be determined in accordance herewith.
 
(a) No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share. The date on which Notice of Conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Holder faxes the
Notice of Conversion duly executed to the Company. Facsimile delivery of the
Notice of Conversion shall be accepted by the Company at facsimile number (415)
358-9853 Attn.: Marian Munz. Certificates representing Common Stock upon
conversion will be delivered to the Holder within five (5) Trading Days from the
date the Notice of Conversion is delivered to the Company. Delivery of shares
upon conversion shall be made to the address specified by the Holder in the
Notice of Conversion.
 
 
(b) The Company understands that a delay in the issuance of shares of Common
Stock upon a conversion beyond the five (5) Trading Day period described in
Section 2.1(a) could result in economic loss to the Holder. As compensation to
the Holder for such loss, the Company agrees to pay late payments to the Holder
for late issuance of shares of Common Stock upon conversion in accordance with
the following schedule (where “No. Trading Days Late” is defined as the number
of Trading Days beyond five (5) Trading Days from the date the Notice of
Conversion is delivered to the Company).
 
 


 
 
No. Trading Days Late
 
Late Payment for Each
$5,000 of Principal Amount
Being Converted
 
1
 
 
$100
 

 

--------------------------------------------------------------------------------


 
2
 
 
$200
 
 
3
 
 
$300
 
 
4
 
 
$400
 
 
5
 
 
$500
 
 
6
 
 
$600
 
 
7
 
 
$700
 
 
8
 
 
$800
 
 
9
 
 
$900
 
 
10
 
 
$1,000
 
 
More than 10
 
$1,000 +$200 for each Trading Day
Late beyond 10 Trading Days

 
The Company shall pay any payments incurred under this Section 2.1(b) in
immediately available funds upon demand. Nothing herein shall limit Holder’s
right to pursue injunctive relief and/or actual damages for the Company’s
failure to issue and deliver Common Stock to the holder, including, without
limitation, the Holder’s actual losses occasioned by any “buy-in” of Common
Stock necessitated by such late delivery. Furthermore, in addition to any other
remedies which may be available to the Holder, in the event that the Company
fails for any reason to effect delivery of such shares of Common Stock within
five (5) Trading Days from the date the Notice of Conversion is delivered to the
Company, the Holder will be entitled to revoke the relevant Notice of Conversion
by delivering a notice to such effect to the Company, whereupon the Company and
the Holder shall each be restored to their respective positions immediately
prior to delivery of such Notice of Conversion, and in such event no late
payments shall be due in connection with such withdrawn conversion.
 
 
(c) If at any time (a) the Company challenges, disputes or denies the right of
the Holder to effect the conversion of this Debenture into Common Stock or
otherwise dishonors or rejects any Notice of Conversion delivered in accordance
with this Section 2.1 any Company stockholder who is not and has never been an
Affiliate (as defined in Rule 405 under the Securities Act of 1933, as amended)
of the Holder obtains a judgment or any injunctive relief from any court or
public or governmental authority which denies, enjoins, limits, modifies, delays
or disputes the right of the holder hereof to effect the conversion of this
Debenture into Common Stock, then the Holder shall have the right, by written
notice, to require the Company to promptly redeem this Debenture for cash at a
redemption price equal to one hundred fifty
 
 

--------------------------------------------------------------------------------


percent (150%) of the outstanding principal amount hereof and all accrued and
unpaid interest hereon. Under any of the circumstances set forth above, the
Company shall be responsible for the payment of all costs and expenses of the
Holder, including reasonable legal fees and expenses, as and when incurred in
disputing any such action or pursuing its rights hereunder (in addition to any
other rights of the Holder), subject in the case of clause (b) to the Company’s
right to control and assume the defense of any such action. In the absence of an
injunction precluding the same, the Company shall issue shares upon a properly
noticed conversion.
 
 
(d) The Holder shall be entitled to exercise its conversion privilege
notwithstanding the commencement of any case under 11 U.S.C. § 101 et seq. (the
“Bankruptcy Code”) to the fullest extent permitted by the Bankruptcy Code. In
the event the Company is a debtor under the Bankruptcy Code, the Company hereby
waives to the fullest extent permitted any rights to relief it may have under 11
U.S.C.§ 362 in respect of the Holder’s conversion privilege.
 


Section 2.2. The number of shares of Common Stock to be issued upon each
conversion of this Debenture shall be determined by dividing (i) the amount of
Principal and interest to be converted by (ii) the Conversion Price.


Section 2.3. Conversion Price. Upon any conversion of this Debenture, the
conversion price shall be the lesser of (i) sixty percent (60%) of the average
closing price for the Company’s common stock on the NASD OTCBB for the five (5)
consecutive Trading Days preceding the date of delivery to the Company of the
Conversion Notice, and (ii) $0.01 per share, subject to adjustment from time to
time upon the happening of certain events (the “Conversion Price”) as set forth
below.
 
(a) Stock Splits, etc. In case the Company shall: (i) pay a dividend in shares
of Common Stock or make a distribution in shares of Common Stock to holders of
its outstanding Common Stock, (ii) subdivide its outstanding shares of Common
Stock into a greater number of shares of Common Stock, (iii) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, excluding any reverse split prior to March 31, 2007, or (iv) issue any
shares of its capital stock in a reclassification of the Common Stock, then the
number of shares of Common Stock issuable upon conversion of this Debenture
immediately prior thereto shall be adjusted so that the holder of this Debenture
shall be entitled to receive the kind and number of shares of Common Stock which
he would have owned or have been entitled to receive had such Debenture been
converted in advance thereof. An adjustment made pursuant to this paragraph
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.


(b) Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever
 

--------------------------------------------------------------------------------


 
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then Holder shall have the right thereafter to receive, upon
conversion of this Debenture, the number of shares of common stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock into which this Debenture is
convertible immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Debenture to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of the number of
shares of common stock into which this Debenture is convertible which shall be
as nearly equivalent as practicable to the adjustments provided for in this
Section 2.3(b). For purposes of this Section 2.3(b), “common stock of the
successor or acquiring corporation” shall include stock of such corporation of
any class which is not preferred as to dividends or assets over any other class
of stock of such corporation and which is not subject to redemption and shall
also include any evidences of indebtedness, shares of stock or other securities
which are convertible into or exchangeable for any such stock, either
immediately or upon the arrival of a specified date or the happening of a
specified event and any warrants or other rights to subscribe for or purchase
any such stock. The foregoing provisions of this Section 2.3(b) shall similarly
apply to successive reorganizations, reclassifications, mergers, consolidations
or disposition of assets.
 
(c)  Notice of Adjustment. Whenever the number of shares of Common Stock or
number or kind of securities or other property issuable upon the conversion of
this Debenture or the Conversion Price is adjusted, as herein provided, the
Company shall promptly mail by registered or certified mail, return receipt
requested, to the Holder of this Debenture notice of such adjustment or
adjustments setting forth the number of shares of Common Stock (and other
securities or property) issuable upon the conversion of this Debenture and the
Conversion Price of such shares of Common Stock (and other securities or
property) after such adjustment, setting forth a brief statement of the facts
requiring such adjustment and setting forth the computation by which such
adjustment was made. Such notice, in the absence of manifest error, shall be
conclusive evidence of the correctness of such adjustment.
 
 
Section 2.4. Notice of Corporate Action. If at any time:


(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or


(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,



--------------------------------------------------------------------------------


(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;


then, in any one or more of such cases, the Company shall give to Holder (i) at
least 30 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 30
days’ prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause also shall specify (x) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (y) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to Holder
at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 5.1.
 
Section 2.5. Method of Conversion. Except as otherwise provided in this
Debenture or agreed to by the Holder, this Debenture may be converted by the
Holder pursuant to its conversion rights set forth in Section 2.1 in whole at
any time or in part (provided each such partial conversion is at least $10,000)
by submitting to the Company a Conversion Notice and surrendering this Debenture
with the mailed confirmation of the Conversion Notice at the office of the
Company as provided in Section 5.1. Upon a partial conversion of this Debenture,
a new debenture containing the same date and provisions as this Debenture shall
be issued by the Company to the Holder for the balance due hereunder which shall
not have been converted.


Section 2.6. Restrictions on Securities. This Debenture has been issued by the
Company pursuant to the exemption from registration under the Securities Act of
1933, as amended (the “Act”). None of this Debenture or the shares of Common
Stock issuable upon conversion of this Debenture may be offered, sold or
otherwise transferred unless (i) they first shall have been registered under the
Act and applicable state securities laws or (ii) the Company shall have been
furnished with an opinion of legal counsel (in form, substance and scope
reasonably acceptable to Company) to the effect that such sale or transfer is
exempt from the registration requirements of the Act. Each certificate for
shares of Common Stock issuable upon conversion of this Debenture that have not
been so registered and that have not been sold pursuant to an exemption that
permits removal of the applicable legend, shall bear a legend substantially in
the following form, as appropriate:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER
 

--------------------------------------------------------------------------------


 THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND
TRANSFERS ARE MADE PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS.


Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Debenture, the Company shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Company shall have
received an opinion of counsel, reasonably satisfactory to the Company in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or (b) a registration statement under the Act covering such
securities is in effect.


Section 2.7. Registration Rights. If at any time the Company proposes to
register any of its common stock under the Act, whether as a result of an
offering for its own account or the account of others, excluding any
registrations to be effected on Forms S-4 or S-8 or other applicable successor
Forms, the Company shall, at such time, promptly give Holder written notice of
such proposed registration and offer Holder the opportunity to include the
shares of common stock issued as interest and the shares of Common Stock
issuable upon conversion of this Debenture in such registration statement (each,
a “Piggy Back Registration”). The Company shall include in any such registration
statement all or part of the underlying common stock that Holder requests to be
registered. In a Piggyback Registration, the Company will pay the registration
expenses and the reasonable fees and disbursements of one counsel for the
selling Holders selected by them shall be borne by the Company.


Section 2.8. Reservation of Common Stock.
 
(a) The Company covenants that during the period the Debenture is outstanding,
it will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock of the Company upon
the Conversion of the Debenture. The Company further covenants that its issuance
of this Debenture shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock of the Company issuable upon
the conversion of this Debenture. The Company will take all such reasonable
action as may be necessary to assure that such shares of Common Stock may be
issued as provided herein without violation of any applicable law or regulation,
or of any requirements of the NASD OTCBB (or such other principal market upon
which the Common Stock of the Company may be listed).
 
(b) The Company shall not by any action, including, without limitation, amending
its certificate of incorporation or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Debenture, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate to protect the rights of Holder against
impairment. Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any shares of Common Stock issuable upon the
conversion of this Debenture above the amount payable therefor upon such
conversion immediately prior to such increase in par value, (b) take
 

--------------------------------------------------------------------------------


 
all such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable shares of Common Stock
upon the conversion of this Debenture, and (c) use its best efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be necessary to enable the Company to perform
its obligations under this Debenture.
 
(c) Upon the request of Holder, the Company will at any time during the period
this Debenture is outstanding acknowledge in writing, in form reasonably
satisfactory to Holder, the continuing validity of this Debenture and the
obligations of the Company hereunder.
 
(d) Before taking any action which would cause an adjustment reducing the
current Conversion Price below the then par value, if any, of the shares of
Common Stock issuable upon conversion of the Debentures, the Company shall take
any corporate action which may be necessary in order that the Company may
validly and legally issue fully paid and non-assessable shares of such Common
Stock at such adjusted Conversion Price.
 
(e) Before taking any action which would result in an adjustment in the number
of shares of Common Stock into which this Debenture is convertible or in the
Conversion Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.
 
(f) If at any time the Company does not have a sufficient number of authorized
and available shares of Common Stock for issuance upon conversion of the
Debenture, then the Company shall call and hold a special meeting of its
stockholders within forty-five (45) days of that time for the sole purpose of
increasing the number of authorized shares of Common Stock.


Section 2.9. Prepayment.


(a) The Company shall have the option to prepay some or all of the outstanding
Principal Amount of this Debenture, pursuant to the provisions of this Section
2.9. The prepayment price shall be equal to the outstanding Principal Amount (or
portion thereof) to be prepaid as of the date of prepayment (the “Prepayment
Date”) together with any accrued and unpaid interest. If this Debenture is
called for prepayment pursuant this Section 2.9, the Company shall give written
notice to the Holder not less than thirty (30) days nor more than sixty (60)
days prior to the Prepayment Date, setting forth the prepayment price to be
paid, instructions for presentation of the Debentures for prepayment and the
Prepayment Date. Upon notice of any prepayment, the Company covenants and agrees
that upon presentation of the Debentures, it will pay on the Prepayment Date the
Principal to be prepaid as specified in such notice (the “Prepayment Amount”).
Holders may convert their Debentures pursuant to Article II of this Debenture
during the period from the date of notice of prepayment until 5:00 p.m. Pacific
Time on the business day immediately prior to the Prepayment Date.
 
(b) If all of the outstanding Principal Amount of this Debenture is being
prepaid, and if the Holder does not wish to convert the Debenture, the Holder
shall cause such Debenture to be timely delivered to the Company at its
principal offices after receiving the notice of prepayment required by this
Section 2.9.



--------------------------------------------------------------------------------


(c) If (i) upon notice of any prepayment a Holder determines not to convert his
debenture with in the period provided in Section 2.9(a); and (ii) on or before
the Prepayment Date the Company makes payment to Holder of 100% of the
outstanding Principal Amount of the Debenture, then, on and after said
Prepayment Date, notwithstanding that this Debenture shall not have been
surrendered for prepayment, the obligation evidenced by the Debenture shall be
deemed no longer outstanding, and all rights with respect thereto shall
forthwith cease and terminate.


Section 2.10. Paying Agent and Registrar. Initially, the Company will act as
paying agent and registrar. The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF HOLDER


Section 3.1. The Holder represents and warrants to the Company:


(a)  The Holder of this Debenture, by acceptance hereof, agrees that this
Debenture is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Debenture or the Common Stock issuable upon
conversion hereof except under circumstances that will not result in a violation
of the Act or any application state securities laws or similar laws relating to
the sale of securities;


(b)  That Holder understands that none of this Debenture or the Common Stock
issuable upon conversion hereof have been registered under the Securities Act of
1933, as amended (the “Act”), in reliance upon the exemptions from the
registration provisions of the Act and any continued reliance on such exemption
is predicated on the representations of the Holder set forth herein;


(c)  Holder (i) has adequate means of providing for his current needs and
possible contingencies, (ii) has no need for liquidity in this investment, (iii)
is able to bear the substantial economic risks of an investment in this
Debenture for an indefinite period, (iv) at the present time, can afford a
complete loss of such investment, and (v) does not have an overall commitment to
investments which are not readily marketable that is disproportionate to
Holder’s net worth, and Holder’s investment in this Debenture will not cause
such overall commitment to become excessive;


(d)  Holder is an “accredited investor” (as defined in Regulation D promulgated
under the Act) and the Holder’s total investment in this Debenture does not
exceed 10% of the Holder’s net worth; and


(e)  Holder recognizes that an investment in the Company involves significant
risks and only investors who can afford the loss of their entire investment
should consider investing in the Company and this Debenture.
 
 

--------------------------------------------------------------------------------


ARTICLE IV.
EVENTS OF DEFAULT
 
Section 4.1. Default. In case one or more of the following events (“Events of
Default”) (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) shall have occurred:
 
(a) default in the due and punctual payment of all or any part of any payment of
interest or the Principal Amount as and when such amount or such part thereof
shall become due and payable hereunder; or
 
(b) failure on the part of the Company duly to observe or perform in all
material respects any of the covenants or agreements on the part of the Company
contained herein (other than those covered by clause (a) above) for a period of
10 business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Company remedy the same, shall have been given by the Holder by registered
or certified mail, return receipt requested, to the Company; or
 
(c) the occurrence of any event or condition which results in the acceleration
of the maturity of any material indebtedness of the Company (any indebtedness in
excess of $10,000 shall be deemed material) or enables or, with the giving of
notice or lapse of time or both, would enable the holder of any such monetary
obligation or any person acting on such holder’s behalf to accelerate the
maturity thereof; or
 
(d) any representation, warranty or statement of fact made by the Company herein
when made or deemed to have been made, false or misleading in any material
respect; provided, however, that such failure shall not result in an Event of
Default to the extent it is corrected by the Company within a period of 5
business days after the date on which written notice specifying such failure,
stating that such notice is a “Notice of Default” hereunder and demanding that
the Company remedy same, shall have been given by the Holder by registered or
certified mail, return receipt requested; or
 
(e) any of the following actions by the Company pursuant to or within the
meaning title 11, U.S. Code or any similar federal or state law for the relief
of debtors (collectively, the “Bankruptcy Law”): (A) commencement of a voluntary
case or proceeding, (B) consent to the entry of an order for relief against it
in an involuntary case or proceeding, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law (each, a “Custodian”), of it or for all or substantially all of its
property, (D) a general assignment for the benefit of its creditors, or (E)
admission in writing its inability to pay its debts as the same become due; or
 
(f) entry by a court of competent jurisdiction of an order or decree under any
Bankruptcy Law that: (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
the property of the Company, or (C) orders the liquidation of the Company, and
such order or decree remains unstayed and in effect for 60 days; or



--------------------------------------------------------------------------------


(g) the Company shall have its Common Stock suspended or delisted from trading
on the NASD OTCBB (or such other principal market upon which the Common Stock of
the Company may be listed) for two (2) Trading Days;
 
then, in each case where an Event of Default specified in Sections 4.1(b), (c),
(d) or (g) occurs, the Holder, by notice in writing to the Company (the
“Acceleration Notice”), may declare the outstanding Principal Amount (in whole
or in part) to be due and payable immediately, and upon any such declaration the
same shall become immediately due and payable; provided, however, that if an
Event of Default specified in Section 4.1(a), (e) or (f) occurs, the outstanding
Principal Amount shall become and be immediately due and payable without any
declaration or other act on the part of the Holder. Notwithstanding any other
provision of this Note, upon the occurrence of and during the continuance of,
any Event of Default, the interest rate hereunder shall be twenty-four percent
(24%) per annum.
 
Section 4.2. Payment of Costs. The Company shall reimburse the Holder, on
demand, for any and all reasonable costs and expenses, including reasonable
attorneys’ fees and disbursement and court costs, incurred by the Holder in
collecting or otherwise enforcing this Note or in attempting to collect or
enforce this Note.
 
Section 4.3. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.
 
Section 4.4. Waiver of Past Defaults. The Holder may waive any past default or
Event of Default hereunder and its consequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.


Section 4.5. Waiver of Presentment etc. The Company hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Debenture, except as
specifically provided herein.


ARTICLE V.
MISCELLANEOUS


Section 5.1. Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line
 

--------------------------------------------------------------------------------


facsimile transmission) or sent by courier or three (3) days after being
deposited in the United States mail, certified, with postage pre-paid and
properly addressed, if sent by mail. For the purposes hereof, the address of the
Holder shall be the address shown on the first page of hereof; and the address
of the Company shall be 825 Van Ness Ave., Suite 406-407, San Francisco, CA
94109. The Company shall accept facsimile notice at the following number (415)
358 9853 Attn.: Marian Munz. Both the Holder and the Company may change the
address for service by delivery of written notice to the other as herein
provided.


Section 5.2. Entire Agreement and Amendment Provision. This Debenture represents
the entire agreement between the parties hereto with respect to the subject
matter hereof and there are no representations, warranties or commitments,
except as set forth herein. This Debenture and any provision hereof may be
amended only by an instrument in writing signed by the Company and the Holder.


Section 5.3. Assignability. This Debenture shall be binding upon the Company and
its successors and assigns and shall inure to be the benefit of the Holder and
its successors and assigns; provided, however, that so long as no Event of
Default has occurred, this Debenture shall only be transferable in whole subject
to the restrictions contained in the restrictive legend on the first page of
this Debenture. This Debenture shall not be binding upon Media Sentiment, Inc.
and shall not create a claim against that entity, its assets or its operations.


Section 5.4. Governing Law. This Debenture shall be governed by the internal
laws of the State of Nevada, without regard to conflicts of laws principles. The
parties hereto hereby submit to the exclusive jurisdiction and venue of the
state or federal courts sited in Clark County, Nevada with respect to any
dispute arising under this Debenture.
 
Section 5.5. Replacement of Debenture. The Company covenants that upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Debenture, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which shall
not include the posting of any bond), and upon surrender and cancellation of
such Debenture, if mutilated, the Company will make and deliver a new Debenture
of like tenor.


Section 5.6. This Debenture shall not entitle the Holder to any of the rights of
a stockholder of the Company, including without limitation, the right to vote,
to receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Company, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.


Section 5.7. Severability. In case any provision of this Debenture is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Debenture will not in any way
be affected or impaired thereby.


Section 5.8. Headings. The headings of the sections of this Debenture are
inserted for convenience only and do not affect the meaning of such section.



--------------------------------------------------------------------------------


Section 5.9. Counterparts. This Debenture may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute on instrument.


Section 5.10. Specific Performance. Holder, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Debenture. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Debenture and
hereby agrees to waive the defense in any action for specific performance that a
remedy at law would be adequate.


Section 5.11. Designation of Director. DNB Capital Management, Inc. will be
allowed, but not required, to nominate one (1) additional person to the
Company’s Board of Directors for so long as this Debenture remains outstanding.
Upon an uncured Event of Default, DNB Capital Management, Inc., by its consent,
shall have the right to nominate or replace directors such that control of the
Board of Directors is achieved.


IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Debenture as of the date first written above.






COMPANY
 
 
 
 
/s/ Marian Munz
By: MARIAN MUNZ
Its: PRESIDENT
 
HOLDER
 
 
 
 
/s/ David N. Baker
By: DAVID N. BAKER
Its: PRESIDENT
 
CALIFORNIA NEWS TECH
 
 
DNB Capital Management, Inc.

 


 



--------------------------------------------------------------------------------



EXHIBIT 1


CONVERSION NOTICE
________________________________________________________________________


(To be executed by the Holder in order to Convert the Debenture)


TO:




The undersigned hereby irrevocably elects to convert US$__________ of the
Principal Amount of the above Debenture into Shares of Common Stock of
California News Tech, according to the conditions stated therein, as of the
Conversion Date written below. If shares are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the Holder for any conversion, except for such transfer
taxes, if any.


Conversion Date: ___________________________________________


Applicable Conversion Price: $____




Signature:     ___________________________________________


Name:       ___________________________________________


Address:     ___________________________________________
 
          ___________________________________________


Tax I.D. or Soc. Sec. No: ___________________________________________


Principal Amount to be converted:    
 US$________________________________________


Amount of Debenture unconverted:
US$________________________________________


Number of shares of Common Stock to be issued: ________________________




 

